DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-9 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
Claims 1-9 are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 1-9, recite the steps of a processor to perform the steps of 
The claims recite an abstract idea of organizing human activity. The claims recite a management of token balance, using token balance to purchase game features and a wager (“Features stake value”), and updating the feature balance and the token balance. These limitations recite the use of credits for making purchases, and management of credits and purchases is an economic principle. In addition, these limitations recite how a game feature and a wager is purchased and managed for a wagering game and therefore recite a management of a wagering game. A wagering 

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 


Claims 1-9 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. 
Claims 1-9 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. The claim recite a processor. As indicated in Applicant’s speciation the processor is a general purpose computer (“The term “computer” should be construed to cover any kind of hardware-based electronic device…”; page 7, lines 4-8) and the steps performed can be performed by a general purpose computer (page 7, lines 8-10). In addition the processor to perform the steps and transmitting tokens balance and feature balance to the GPAS; and receiving from the GPAS a selection of a feature amount to mere data gathering, which is a form of insignificant extra-solution activity
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
Regarding claim 1 and 9, the claims recite a processor to perform the steps and transmitting tokens balance and feature balance to the GPAS; and receiving from the GPAS a selection of a feature. In step 2a, it was considered extra solution activity. The 
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims 2-8 further recite the abstract idea of organizing human activity (by performing a fundamental economic principle or managing a social activity) and extra solution and conventional activity of transmitting data. The claim limitations 

Claim Objections
Claim 3 objected to because of the following informalities:
Claim 3 recites, “wherein a Feature of the available Features is selected from a group comprising the following: game, in-game options, an out-game options”. In light of the specification, the examiner interprets that the alternative features to be selected from the group is a closed group. There appears to be no other alternatives that the features can be other than the listed items in the claim. However, the claim recites, “selected from a group comprising the following” which may be interpreted as an open group of alternatives. The examiner suggest amending the claim to recite, --selected from a group consisting of the following--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Elias (US 2015/0099575) in view of Jackson (US 2009/0054134).

1. Elias discloses a method of operating an aggregation platform, comprising: 
providing an aggregation platform configured for hosting a plurality of games website comprising one or more games to a player device, paragraph 55) to be provided to a plurality of players (plurality of players operating player devices 102a-102n in Fig. 1)
the platform communicating data pertaining to tokens balance and/or Features balance, both associated with a player (based on a player unique identifier, a player credit/token balance and bonus round enhancers/feature balance is retrieved; paragraphs 10, 45, 58, 97, 119, 127), 
wherein the tokens are usable by the player to acquire one or more Features from a list of available Features (special elements, enhancers may be purchased using “virtual currency” or in-game currency, paragraphs 10, 20, 44, 97, 116, 119, 122), and wherein each Feature is operable in a game (operable to enhance the player’s game based on the type of enhancers, paragraphs 14-19, 101-113), depending on a Feature's stake value associated with the respective Feature (As indicated in Applicant’s specification, the “Feature’s stake value” is the total bet. Elias disclose that a total bet is applied to the game that uses an enhancers; paragraphs 93-97; Figs. 4a-4b), the method comprising: 
by a processor of the aggregation platform, with respect to each player of the plurality of players (paragraphs 53): 

associating the player with a Features balance comprising one or more Features, the Features have been acquired by the player, wherein each Feature is associated with a respective Feature's stake value (storing in memory associated with the player account, the available enhances so  it can be used with the wagering game, paragraphs 97, 116, 128, 130); 
repeatedly monitoring operation of the player, including: 
in response to game events generated in one or more the plurality of games, continuously updating the tokens balance according to a predefined configuration (Elias disclose that the token/credit balance is update as the credit is used by subtracting/spending and adding/earning credits to the credit balance; paragraphs 45, 58, 83, 96, 119, 137);
receiving a selection by the player of a Feature from the list of available Features, wherein the Feature is operable in a given game (Purchasing a special elements/enhancers from the plurality of enhancers; paragraphs 10, 20, 44, 97, 116, 119, 122); 
updating the tokens balance, based on the selection, by degrading the number of Feature's cost value (Elias disclose that enhancers may be purchase using virtual currency; paragraphs 10, 20, 44, 97, 116, 119, 122. Virtual currency is used to make wagers, purchases game items, features, functionality or powers, and is used as a payout for an award, prize; paragraph 44. Therefore when purchasing a game 
 wherein the updated tokens balance over a selected time interval or portion thereof constitutes a token balance trail (The claim limitation of a “token balance trail” is interpreted as a current token value. Elias disclose that the token/credit balance is update as the credit is used by subtracting/spending and adding/earning credits to the credit balance; paragraphs 45, 58, 83, 96, 119, 137);
determining a Feature's stake value of the selected Feature, based on the updated tokens balance trail (This limitation is interpreted that the wager is based or provided from the current token balance. See paragraph 96.), and associating the selected Feature with the determined Feature's stake (Elias disclose that a total bet is applied to the game that uses an enhancers; paragraphs 93-97); 
adding the selected Feature to the Feature's balance, thereby enabling operation of the selected Feature in the given game, according to the feature's stake (storing in memory associated with the player account, the available enhances so  it can be used with the wagering game, paragraphs 97, 116, 128, 130). 

Elias disclose the claimed invention but fails to teach: The aggregation platform operatively communicating with at least one remote game server (RGS), the aggregation platform further operatively communicating with a Gaming Platform as a Service (GPAS); and the transmission of data between the aggregation platform and GPAS or RGS as claimed. Nevertheless it is implied or would have been obvious to one of ordinary skilled in the art. Elias disclose that “in accordance with some embodiments, more computing devices responsible for handling online processes such as, but not limited to: serving a website comprising one or more games to a player device and/or processing transactions (e.g., wagers, deposits into financial accounts, managing accounts, controlling games, etc.)” and the “game server 110 may comprise two or more server computers” (paragraph 55). Therefore it is implied that Elias system comprises multiple gaming servers (such as a RGS and GPAS as claimed) to provide operate the game and provide remote gaming. Otherwise it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Elia’s invention and the aggregation platform operatively communicating with at least one remote game server (RGS), the aggregation platform further operatively communicating with a Gaming Platform as a Service (GPAS) since Elias disclose that the game server may comprises multiple computing devices responsible for hanging multiple games to a player, and in order to provide the predictable result of connecting multiple gaming servers to allow various type of games.

Elias also fails to teach that each of the Features has a respective predefined cost value in terms of a number of tokens. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. Elias discloses that the different type of features may cost different amount of virtual currency based on their potential influence or impact on the result of the game (paragraph 112). Therefore it is implied that the prices of the features are set or predetermined so that they are priced according to their influence to the game outcome. Furthermore in an analogous wagering games 

2. Elias discloses the method of claim 1, the method further comprising: transmitting the updated Feature's stake to the GPAS to be communicated to the player; and receiving from the GPAS data (As indicated above, it would have been obvious since Elias disclose that the game server may comprises multiple computing devices responsible for hanging multiple games to a player), on activation of the selected Feature in the given game (receive request to apply bonus round enhancer; step 610 in Fig. 6, paragraph 133). 

3. Elias discloses the method of claim 1, wherein a Feature of the available Features is selected from a group comprising the following: game, in-game options, and out-game options (Bonus round enhancers are in game bonus options; paragraphs 14-19, 101-113. In addition bonus enhancer provide the player a bonus option to swap, trade, substitute, sneak peek; paragraphs 17, 106). 

9. See rejection for claim 1 above.

Claims 4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Elias (US 2015/0099575) in view of Jackson (US 2009/0054134) as applied to claim 1 above, and further in view of Hausler (US 2014/0148249).

4. Elias discloses the method of claim 1, wherein associating the player with the tokens balance comprises: generating at least two types of tokens; associating the player with at least two separate tokens balances per each token type; and in response to receipt from the at least one RGS or the GPAS of the data on game events, continuously updating the balance of a first token type (maintain balance for real money, virtual currency, points; paragraphs 45, 122), but fails to teach not updating the balance of the second token type. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous wagering games Hausler discloses that credits for playing the game are provided to the player (paragraph 109). Hausler discloses that the credits are can only be used while the game last, and are lost then the game ends (paragraph 109). This will encourage to play more throughout the game session until the credits are used up. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Elias’ invention and not update the balance of the second token type in order to provide the predictable result of encouraging the players to play more during the current game session.



8. Elias in view of Jackson and Hausler discloses the method of claim 7, wherein at least one token type is a promotional token type, each promotional token type having a monetary value, wherein, in response to receipt from the licensee data indicative of the release of one or more tokens of promotional tokens types, updating the respective promotional tokens balance (It is noted that the claim does not specify what and how the promotional tokens are different from gaming tokens. Elias disclose virtual currency or points, which is a type of promotional token that can be used for a game in the broadest reasonable interpretation; paragraphs 45, 122).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Elias (US 2015/0099575) in view of Jackson (US 2009/0054134) and Hausler (US  as applied to claim 4 above, and further in view of Lam (US 2011/0319169).

5. Elias in view of Jackson and Hausler disclose the method of claim as discussed above but fails to teach that one or more Features of the list are acquirable only by one or more predefined types of tokens. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous to game and purchasing game items, Lam disclose that players may have a variety of credits/tokens (paragraph 16). Lam disclose that game assets or other benefits can only be acquired by one type of currency (i.e. using virtual cash but not virtual gold coins, or only acquire virtual cash by exchanging legal currency; paragraph 16). This encourages player to acquire various type of game currencies/tokens. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Elias’ invention and have one or more Features of the list acquirable only by one or more predefined types of tokens in order to encourage player to acquire various type of game currencies/tokens.

6. Elias in view of Jackson and Hausler disclose the method of claim as discussed above but fails to teach that the predefined cost value of a Feature may vary, depending on a type of tokens of the at least two types of tokens, and/or a combination thereof. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous to game and purchasing game items, Lam disclose that players may have a variety of credits/tokens (paragraph 16). Lam disclose that .

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.

35 USC 101
Step 2a1
Applicant argues that the claim limitations are not directed to an abstract idea because claim 1 is directed to how to consolidate, in real time, data pertaining to a player in a gaming system, where the gaming system includes multiple gaming servers that host the games played by the player. Based on the consolidated data, how to operate a new functionality in a game for the player, where optionally, this game is a new game.  Although not clearly claimed, it appears that what applicant means by “consolidating data pertaining to a player” refers to the claimed “balance” of the player. Nevertheless, consolidating game data that pertains to a player is fundamentally a management of a game. The step of consolidating data that pertains to player, is a 
Applicant also argues that the tracking of the player can be done in highly active environment that involves thousands of thousands of game events with large number of players, in different countries, etc. However, in the broadest reasonable the claim does require thousands and thousands of game event with large number of player, in different countries. This is not claimed. Furthermore, a generic computer and a generic computer network is designed to calculate and store large number of data, and communicate with large number of players in several remote locations. Applicant’s “technological aspect” is not an improvement to a gaming system, but an inherent feature when implementing the abstract idea on a conventional computer and computer network.


Applicant argues that the claim is integrated into a practical application by monitoring data generated in real time by a player, in multiple games and determining operation of a feature in another game. Maintaining a token balance and monitoring operation of the player by continuously updating the token balance reflects the integration into a practical application. However these steps are steps describing a management of a game. Outside the computer embodiment, in the “real world”, a gaming operator such as a dealer would perform these steps when managing a game. 
Applicant also argues that as explained above, the claims reduces computational complexity. However Applicant has not explained how the claimed invention reduces computational complexity in what that improves the function of a computer or any other technology or technical field.

Step 2b
Applicant argues that additional elements amount to significantly more than the judicial exception. Applicant argues that the claim requires gathering of data at a high level by the aggregation platform defined in claim 1. Applicant argues that “It is the gathering of the data at the high level that enables to monitor player’s actions in the various, separated, games, and then to enable the operation of a Feature in a game, based on the activity in the separate games.” Although this statement is true, these limitations are an abstract idea of organizing human activity. Even in a casino without computer, monitoring player actions in various, separated, games with features in a game, is performed by gathering player data (player credit balance, amount wagered, 
Applicant argues that the claims are similar to the board decision in Gree Inc, v Supercell Oy. However, the pending claims are not similar to the claims in the board decision in Gree Inc, v Supercell Oy. The pending claims do not to have specific game contents such as protective walls building solider, weapons and a virtual space. The claimed invention is not directed to a specific video game that can only be implemented in a virtual embodiment. Furthermore, regardless of the board decision, each pending application is examined according to the most recent guidelines (2019 Revised Patent Subject Matter Eligibility Guidance).

35 USC 103
Applicant argues that the claimed limitation of updated token balance trail is a complicated component, rather than a simple current balance representing a current value, and is indicative of the history of the player’s activity and action in the games over time. Applicant cites the specification and appears to incorporate description of the specification into the claim limitation of “token balance trail”.

Regarding to Applicant’s specification paragraph 74, Applicant highlights the following.
based on the token's balance trail of the player. The calculated player's statistics can then be used to determine a Feature's stake value of the Feature selected by the player, and associating the selected Feature with the determined Feature's stake, thereby enabling operation of the selected Feature a game. 
This paragraph does not describe the balance trail but describes calculating statistics based on the token balance trail.

Regarding paragraph 103 recites the following.
In some examples, the tokens balance includes data indicative of previous updates made to the tokens balance, such that over a selected time interval or portion thereof, the updated tokens balance constitutes a token balance trail of the player and the player's activity in the games. For example, the token balance can include a list of all updates made to the token balance in response to receipt of game events, over a selected time interval or a portion thereof. Optionally, the number of bets and/or their amount can be obtained from the token balance trail. It should be noted that a selected time interval should not be considered as limiting, and the updated tokens balance can constitute a tokens balance trail over any time interval.
These describes what the token balance can include, which is not claimed. In addition, the token balance is not the same as the token balance trail. The claim recites, that the updated tokens balance over a selected time interval or portion thereof constitutes token balance trail.


The claim recites “wherein the updated tokens balance over a selected time interval or portion thereof constitutes a token balance trail”.
Applicant’s published specification discloses the following.
[0074] The player can acquire a desired Feature, by selecting a Feature from one or more available Features provided by aggregation platform 101, and displayed to the player by GPAS 102. In some examples, the updated tokens balance over a selected time interval or portion thereof constitutes a token balance trail.
As the rejection indicated, the claim limitation of a “token balance trail” is interpreted as a current token value. This interpretation is consistent with the claim limitation and the description of the specification. For example, if yesterday’s token balance was 5 tokens and the current or today’s token balance is 10 tokens, the 10 token balance constitutes a token balance trail because it is the update token balance over a selected time interval or portion (updated token balance for today). As claimed, the claimed invention is and “updated token balance over a selected time period” which therefore can be as simple as subtracting/spending and adding/earning credits.

Applicant also argues that the claim misinterprets the term “Features’ stake”.  However, Applicant refers to multiple embodiments what the feature stake can be.  However Applicant has not cited a clear definition of what the feature stake can be. As indicated by Applicant’s arguments, the feature stake can be interpreted in many ways. Applicant recites the following.
In some examples, in order to determine a Feature’s stake, processor first calculates cumulative statistics of the player, at the time of acquisition of the Feature by the player. Cumulative statistics are indicative of the activity of a player, in terms of the bets placed by the player. Following is a non-limiting example of cumulative statistics used by wallet module 209. 

For example, the Feature's stake can be identical to the Estimated Average Stake. Alternatively, the Feature's stake can be a manipulation of the Estimated Average Stake. Thus, the Feature's stake, while having the same cast in the number of tokens, is variable, depending on a player's cumulative statistics. Thus, two Features can have an identical fCost but different fStake.

It appears that Applicant is arguing that the feature stake can be in some examples be different things. However the cited paragraphs provide examples of what the feature’s stake could be in some examples and do not clearly define the term.
Paragraphs 63, 80 explicitly discloses, “A Feature's stake value represents the total bet of the player in the games.” The claims do not clearly define what the feature stake is. Therefore using the broadest reasonable interpretation and in light of the specification, the rejection interprets the term “feature stake” as a total bet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715